COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                 MEMORANDUM ORDER

Appellate case name:    National Church Residences of Alief, Tx v. Harris County
                        Appraisal District

Appellate case number: 01-15-00900-CV

Trial court case number:   2014-35858

Trial court:            269th District Court of Harris County

The motion for rehearing of National Church Residences and the motion for rehearing of
Harris County Appraisal District are each GRANTED.

We withdraw our opinion and judgment dated August 9, 2016. The appeal is reinstated
on the Court’s active docket. The appeal will be resubmitted at a future date. The parties
will be notified of the new submission date.

National Church Residences’ motion for en banc consideration is dismissed as moot.


It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley_
                       Acting for the Court

Panel consists of Justices Higley, Bland, and Massengale



Date: July 25, 2017